Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159557
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  TOWNSHIP OF WEST BLOOMFIELD,                                                                         Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159557
                                                                    COA: 345428
                                                                    Oakland CC: 2018-164583-AR
  MATTHEW CONNOLLY, WILLIAM
  GOODMAN, ROBERT KOVALY, MONICA
  MILLER and PATRICE WOODWORTH-
  CRANDALL,
             Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 20, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

         I agree that the questions presented should not be further reviewed by this Court,
  but as to defendants’ challenges to their conditions of probation, I would deny leave
  specifically on the ground of mootness, given that the lengthiest of their terms of
  probation have already elapsed. People v Anderson, 284 Mich. App. 11, 17 (2009).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2019
           s1204
                                                                               Clerk